Per Curiam.
Respondent was admitted to practice by this Court in 1990. She maintained an office for the practice of law in Pennsylvania where she was admitted to practice in 1981.
The Supreme Court of Pennsylvania suspended respondent from practice for three years in 2004 for knowingly and intentionally converting third-party funds, misrepresenting her receipt of funds, and engaging in false certifications in her attorney annual fee forms. By decision dated November 18, 2004, *1050this Court reciprocally suspended respondent for three years (Matter of Atlas, 12 AD3d 929 [2004]). In November 2005, the Supreme Court of Pennsylvania disbarred respondent on consent. She admitted conversion to her own use of up to $90,000 in third-party funds.
We grant petitioner’s unopposed motion for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). We further determine that respondent should be disbarred.
Cardona, P.J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion for reciprocal discipline is granted; and it is further ordered that respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).